Citation Nr: 0323845	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-03 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for low back disability, 
evaluated as 10 percent disabling from March 18, 1998, to 
April 29, 1999, and as 60 percent disabling from August 1, 
1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1990 to 
February 1991 and from April 1991 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In October 2000, during the pendency of the veteran's appeal, 
the RO granted a temporary 100 percent rating pursuant to 38 
C.F.R. § 4.30 for the period from April 30, 1999, to July 31, 
1999.  In November 2000 the RO granted a rating of 60 percent 
for low back disability, effective August 1, 1999.  The 
veteran disagreed with the effective date of the 60 percent 
rating and continued his appeal for increase.

The veteran was afforded a hearing before a hearing officer 
at the RO in November 2002.  A transcript of that hearing has 
been associated with the claims folder.  

The Board notes that in a March 1999 substantive appeal, the 
veteran indicated that he desired a hearing before the Board 
in Washington, D.C.  The Board contacted the veteran via 
letter in July 2003 to clarify whether the veteran still 
desired a hearing.  The veteran responded in August 2003 that 
he no longer wished to have a hearing.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  For the period from March 18, 1998, to April 29, 1999, 
the veteran's low back disability was manifested by 
intervertebral disc syndrome that more nearly approximated 
pronounced than severe.

3.  For the period from August 1, 1999, the veteran's low 
back disability has been manifested by severe limitation of 
motion of the lumbar spine, moderately severe sciatic 
neuropathy on the left and mild sciatic neuropathy on the 
right.  


CONCLUSIONS OF LAW

1.  For the period from March 18, 1998, to April 29, 1999, 
the criteria for a rating of 60 percent for low back 
disability were met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 
5292, 5293, 5295, § 4.124a, Diagnostic Code 8620 (2002).

2.  For the period from August 1, 1999, the criteria for 
separate ratings of 40 percent for limitation of motion of 
the lumbar spine, 40 percent for left sciatic neuropathy and 
10 percent for mild sciatic neuropathy have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295, § 4.124a, 
Diagnostic Code 8620 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The record discloses that service connection for low back 
disability was awarded in November 1995.  

A March 1998 VA treatment record shows that the veteran was 
admitted to a VA facility with complaints of severe low back 
pain.  The author noted that the veteran was ambulatory but 
that his movements were guarded.  The veteran was discharged 
the next day and informed that a magnetic resonance imaging 
(MRI) of his low back had been scheduled. 

The veteran submitted the instant claim for increase in April 
1998.

An April 1998 VA orthopedic consultation sheet indicates that 
the veteran had low back pain with radiation to both legs.  
The provider noted an MRI had revealed 
L5-S1 extruded disc with contact of both the right and left 
nerve roots.  The veteran's lumbar mobility was described as 
severely limited and both ankle jerks were noted to be 
absent.  There was no specific muscle weakness.  The 
impression was L5-S1 extruded disc with radiculopathy.  The 
veteran was subsequently admitted to a VA facility and 
underwent physical examination on admission.  On neurological 
examination, plantar responses were flexor.  Sensory 
examination seemed to be diminished.  The veteran's gait was 
not tested due to pain.  The impression was herniated disc 
with radiating pain to both lower extremities.  An April 1998 
discharge summary indicates that the veteran was discharged 
against medical advice two days after his admission.

An internist conducted a VA fee-basis general medical 
examination in August 1998.  The veteran complained of 
lumbosacral spine pain.  The examiner noted that the veteran 
did not utilize an assistive device for ambulation.  He 
indicated that range of motion of the veteran's back was 
normal, with flexion to 90 degrees, extension to 30 degrees, 
and lateral flexion to 30 degrees bilaterally.  The diagnosis 
was lumbosacral back sprain, stable.  The examiner pointed 
out that his report related an internal medicine assessment 
of the alleged disability.  

In his October 1998 notice of disagreement, the veteran 
argued that the fee-basis examination was inadequate.  He 
stated that the physician did not perform any tests on his 
back with the exception of asking him to stand on his toes.  
He indicated that no tests to determine movement or flexion 
were conducted.  The veteran further noted that his 
activities were limited and that he had been referred to the 
Durham VA Medical Center (VAMC) for a neurosurgery clinic 
appointment.  He indicated that surgery was a probability.

A November 1998 VA progress note shows the veteran's report 
of a slipped disc.  Sensory examination revealed diminished 
perception of light pinprick in the L4-5 distribution of the 
right lower extremity.  The impression was probable herniated 
nucleus pulposus.

An MRI of the veteran's lumbar spine was performed in April 
1999.  There was a minimal central posterior disc bulge 
touching the ventral thecal sac at L4-5.  The examiner noted 
that it did not cause significant impingement.  The neural 
foramina were patent.  At L5-S1, there was a moderately large 
central posterior disc herniation.  The examiner noted that 
it appeared to have a lobular component inferolaterlally to 
the right, and that it might represent a separate disc 
fragment.  At the level of the interspace, the ventral thecal 
sac was severely impinged.  There was impingement of the left 
S1 nerve root at the level of the left lateral recess.  The 
right inferlateral component appeared to impinge the thecal 
sac but not the right S1 nerve root.  The examiner opined 
that the right S1 nerve root might be affected by the more 
central component proximally.  

The veteran subsequently underwent bilateral L5-S1 partial 
laminectomy and discectomy in April 1999.  The discharge 
summary indicates that the veteran had a large L5- S1 disc 
rupture with left, greater than right, leg pain.  The veteran 
was noted to have good relief of his leg pain 
postoperatively.  

An April 2000 VA progress note shows the veteran's report 
that his back was worse than before his surgery.  At a 
neurology consultation, he indicated that he noticed a 
recurrence of pain approximately four months after his 
surgery.  Examination revealed motor to be diminished on the 
left as compared to the right.  The veteran's reflexes were 
2+ bilaterally for knee jerk.  Ankle jerk was 1+ on the right 
and zero on the left, toes down.  The veteran reported pain 
into his left groin at 60 degrees on single leg raise.  The 
impression was status post L5-S1 bilateral partial 
laminectomy and discectomy, rule out new herniated nucleus 
pulposus versus instability.

The veteran underwent an MRI in May 2000.  There was a broad 
based disc bulge without significant stenosis at the L4-5 
level.  There was a decrease in the overall diameter of the 
thecal sac, thought to be secondary to the veteran's surgery.  
At the L5-S1 level, there was a mild broad-based disc bulge 
which was slightly eccentric to the left.  This bulge was 
noted to have markedly decreased since the April 1999 MRI 
performed prior to the veteran's surgery.  There was abnormal 
isointense T1 signal showing enhancement around the left S1 
nerve root at its origin from the thecal sac and into its 
lateral recess.  The impression was epidural enhancing 
granulation tissue encompassing the left S1 nerve root at its 
origin.  

The veteran returned for a three-month follow up in July 
2000.  The provider noted that the May 2000 MRI was reviewed 
and that he agreed with the radiologist's impression of 
granulation tissue around the left S1 nerve root.  He 
indicated that he had discussed the possibility of lumbar 
fusion with the veteran.  The veteran expressed his desire to 
proceed with further workup.  

A VA fee-basis examination was conducted in July 2000.  The 
veteran reported that he had suffered with back pain since 
prior to his discharge from service.  He indicated that his 
condition became markedly worse after his April 1999 surgery.  
The examiner noted that the veteran had problems dressing and 
that he had been required to assist the veteran with removing 
his shoes and socks.  The veteran reported that he could not 
ambulate more than 20 to 30 feet and that he could not stand 
for more than five minutes.  He also indicated that he could 
not drive more than 30 minutes, that he could not put weight 
on the left leg and that he could not climb stairs.  He 
denied urinary and fecal incontinence.  He indicated that he 
occasionally used a cane to ambulate in his home.  Physical 
examination revealed posture to be very painful.  The 
veteran's gait was also slow and painful.  The veteran was 
noted to use walls to move about.  The veteran had pain 
beginning at the L2 area.  The pain was noted to be worse at 
the left lateral aspect of the paraspinal muscles.  Straight 
leg raising was positive at 10 degrees bilaterally.  Lumbar 
spine range of motion was not measured due to intense pain.  
The veteran's lower extremities were symmetrical with no 
atrophy and no missing parts.  The Achilles tendon appeared 
to be normal and the veteran had full range of motion of his 
ankles.  The diagnosis was post-surgical impingement syndrome 
S1, with severe lumbar strain.

The veteran underwent an additional VA fee-basis examination 
in September 2001.  The history of his back disability was 
reviewed.  The veteran complained of pain and an inability to 
sit for prolonged periods.  On physical examination the 
veteran's posture and gait were noted to be normal.  He 
walked on his heels and toes without difficulty.  He was able 
to stand, sit and go from the sitting position to a standing 
position without difficulty.  There was a well-healed 
surgical scar on the veteran's back.  The curvature of the 
lumbosacral spine was maintained and the paraspinal muscles 
were not in spasm.  No muscle atrophy was identified in the 
back, buttock or lower extremities.  Sensory perception and 
deep tendon reflexes were within normal limits.  Straight leg 
raise testing was negative bilaterally.  Range of motion was 
within normal limits and occurred without restriction or 
pain.  Flexion was to 95 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees bilaterally and rotation to 35 
degrees bilaterally.  X-rays of the veteran's lumbar spine 
revealed moderate degenerative disc space disease L4-5 and 
L5-S1.  The examiner noted that weakness, lack of endurance 
and incoordination did not impact further on the veteran's 
range of motion.  The examiner stated that the veteran had 
obviously recovered the function of his back since the July 
2000 examination.  The diagnosis was calcaneal spurs, L5-S1 
herniated disc with partial laminectomy and discectomy, 
surgical procedures without complication.

A November 2002 letter from a friend of the veteran indicates 
that she had known the veteran since April 1998 and had lived 
with him from August 1998 to May 2001.  She indicated that 
she had watched the veteran suffer on a daily basis with 
unrelenting and somewhat crippling back pain, leg pain and 
foot pain.  She stated that the pain caused sleep 
disturbances in the veteran, which caused him to be 
constantly irritable.  She noted that the veteran's 
disabilities caused such a strain on their relationship that 
they decided to end their relationship and reside separately.  

The veteran testified before a decision review officer at the 
RO in November 2002.  He maintained that his fee-basis 
examination was inadequate, and that the examining physician 
did not have adequate resources to provide a good 
examination.  He indicated that his provider at the 
Fayetteville VAMC had recommended surgery.  When asked to 
describe his current level of disability, the veteran 
testified that he could not bend over to put on his shoes or 
tie them.  He stated that due to limited activity he had 
gained weight.  He pointed out that he suffered from 
depression secondary to his back disability.  He described 
his back pain as constant, with radiation down his left leg.  
He indicated that all of his treatment was through VA but 
that he had not been seen recently for his back.

The veteran was afforded a VA orthopedic examination in 
January 2003.  The examiner noted that he had last seen the 
veteran for a general medical examination in 1995.  He stated 
that, essentially, the veteran had failed back syndrome and 
that he had never fully recovered.  He noted that the veteran 
had severe back pain and spasms with symptoms down his left 
lower leg to his foot.  He also noted the veteran's 
complaints of numbness, weakness and some stumbling with his 
left foot.  The veteran reported that he had been driven to 
the examination.  He was noted to use a cane for balance, but 
to be able to move without it.  He limped with a slow, wide-
based gait, favoring the left lower extremity.  He indicated 
that he was more comfortable in a crouched position, and the 
examiner observed that he would occasionally straighten his 
back.  Physical examination revealed bilateral paravertebral 
tenderness and tenseness in the lumbar area, left worse than 
right.  Extension was to 15 degrees with no relief of pain.  
In a sitting position the veteran had 30 degrees of flexion 
at the waist.  Rotation was to 20 degrees bilaterally.  The 
veteran had pain on straight leg raising at 60 degrees on the 
left and no pain on the right.  He had weakness on 
dorsiflexion and against resistance at the left ankle as 
compared to the right.  The diagnosis was lumbar 
intervertebral degenerative disc disease with painful, 
reduced motion and radiculopathy.  The examiner stated that 
the veteran had daily discomfort that interfered 
significantly with his comfort and self care activities.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplements thereto, correspondence from the RO to the 
veteran to include letters dated in January and April 2001, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claim, the evidence and 
information that he should submit and the assistance that VA 
would provide to obtain evidence and information in support 
of his claim.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the veteran's service medical records have been 
associated with the claims folders.  VA treatment records 
identified by the veteran have also been obtained and placed 
in the record.  The veteran has been afforded numerous fee-
basis and VA examinations.  He has also had the opportunity 
to testify before a decision review officer at the RO.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Limitation of motion of the lumbar spine will be evaluated as 
20 percent disabling where it is moderate and as 40 percent 
disabling where it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective September 23, 2002, changes were made to 
the schedular criteria for evaluating intervertebral disc 
syndrome, as set forth in 38 C.F.R. §§ 4.71a (2002).  See 67 
Fed. Reg. 56513-56516 (2002).  The veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-
2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).  The Board notes that in its February 2003 statement 
of the case, the RO provided the veteran with the new 
criteria and evaluated his disability under both the old and 
new criteria.

The revised diagnostic code provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician, with a 60 percent evaluation being warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Where there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as well as unfavorable 
ankylosis of the entire spine, a 100 percent evaluation is 
warranted.  See 67 Fed. Reg. 56513-56516 (2002).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002).

Under the criteria for diseases of the peripheral nerves, the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Increased Rating for the Period from March 18, 1998, to April 
29, 1999

Having reviewed the evidence pertaining to this period, the 
Board concludes that a rating of 60 percent is warranted for 
the veteran's intervertebral disc syndrome.  In this regard 
the Board notes that the veteran has complained of the 
severity of his low back disability since March 1998, having 
been admitted to a VA facility that month.  April 1998 VA 
records show evidence of an extruded disc and the absence of 
ankle jerks bilaterally, and a herniated disc was diagnosed 
by MRI.  An impression of herniated nucleus pulposus is 
reflected in a November 1998 VA treatment note.  The evidence 
as a whole demonstrates that the veteran's low back 
disability clearly warranted a higher rating for the period 
in question.  Accordingly, the Board finds that a 60 percent 
evaluation under Diagnostic Code 5293 is appropriate for the 
period from March 18, 1998, to April 29, 1999.

The Board has also considered whether a higher rating is 
available under other potentially applicable codes pertaining 
to the spine, and concludes that a rating in excess of 60 
percent is not warranted for this period.  

The Board further notes that it would violate the rule 
against pyramiding to evaluate the disability under 
diagnostic codes 5293 and 8520, or to evaluate the disability 
under diagnostic codes 5293 and 5289 or 5292 because of the 
overlapping symptomatology.

However, an alternative to assigning a single rating under 
diagnostic code 5293 (which encompasses the orthopedic and 
neurologic components of intervertebral disc syndrome), that 
does not violate the rule against pyramiding is to assign 
separate ratings for the orthopedic impairment of the 
lumbosacral spine (diagnostic code 5292 or 5289) and the 
neurological impairment of each lower extremity (diagnostic 
code 8520).  See VAOPGCPREC 36-97.

The record conflicts on the range of motion of the veteran's 
lumbar spine.  Examinations for this period show severe 
limitation in April 1998 and a normal range of motion in 
August 1998.  However, there is no evidence that the 
functional limitation more nearly approximates the 
unfavorable ankylosis required for a 50 percent evaluation 
under diagnostic code 5289.  Accordingly, assuming that the 
limitation experienced by the veteran more nearly 
approximates the severe limitation shown in April 1998, the 
orthopedic impairment of the veteran's lumbosacral spine is 
not more than 40 percent disabling.

The evidence does not demonstrate that the veteran had 
atrophy of the lower extremities during the period in 
question.  No specific muscle weakness was noted in April 
1998.  Sensory examination did seem to be diminished.  The 
motor involvement of the left lower extremity was minimal.  
The August 1998 examination report indicates that the 
veteran's back was stable and reflects no abnormal 
neurological findings.  An April 1999 MRI did show 
impingement of the left S1 nerve root, and the veteran's 
complaints were generally focused on the left side.  
Therefore, the Board concludes that the veteran had no more 
than moderate sciatic neuropathy affecting the left lower 
extremity during this period.  Accordingly, it does not 
warrant an evaluation in excess of 20 percent for the left 
lower extremity.

There was neither atrophy nor decreased strength in the right 
lower extremity.  A November 1998 VA progress note shows 
diminished perception of light pin prick in the L4-5 
distribution of the right lower extremity, demonstrating 
functional impairment that is sensory only.  There is no 
other evidence pertaining to neurological symptoms specific 
to the right lower extremity.  A note to 38 C.F.R. § 4.124a 
provides that when the neurological involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Accordingly, the sciatic neuropathy in the 
right lower extremity is not more than mild and does not 
warrant an evaluation in excess of 10 percent.

The combined value for ratings of 40 percent, 20 percent and 
10 percent with consideration of the bilateral factor is 59.  
See 38 C.F.R. §§ 4.25, 4.26 (2001).  Therefore, separate 
ratings would not be to the veteran's advantage for this 
period.

In reaching this determination, the Board has considered the 
veteran's complaints of pain and fatigue.  However, for the 
reasons discussed above, the Board has concluded that the 
disability does not warrant a rating in excess of the 60 
percent granted herein.



Increased Rating for the Period from August 1, 1999

With regard to the previous criteria, the Board notes that a 
60 percent evaluation is the maximum rating available for 
intervertebral disc syndrome under Diagnostic Code 5293.  
With respect to the new criteria, 60 percent is also the 
maximum evaluation available if the disability were rated on 
the basis of incapacitating episodes.

Separate ratings for the various components of the veteran's 
intervertebral disc syndrome, however, are advantageous for 
the current period.  The Board finds that the orthopedic 
impairment of the veteran's lumbosacral spine for the current 
period is 40 percent disabling pursuant to the criteria for 
limitation of motion of the lumbar spine.  Although there is 
evidence of record showing severe limitation of motion, there 
is no indication of ankylosis of the lumbar spine.

With regard to neurological symptoms pertaining to the 
veteran's lower extremities, an April 1999 MRI revealed 
impingement of the left S1 nerve root.  Prior to the 
veteran's April 1999 surgery, he was noted to complain of 
left, greater than right, leg pain, and he was noted to have 
good relief of his pain postoperatively.  In April 2000 motor 
was noted to be diminished on the left as compared to the 
right.  Ankle jerk was 1+ on the right and absent on the 
left, and there was pain in the veteran's left groin.  
Weakness, numbness and stumbling with the left foot were 
noted on VA examination in January 2003, and weakness was 
shown on dorsiflexion of the left ankle.  While the motor 
involvement of the veteran's left lower extremity during this 
period appears to have increased, the Board notes that a VA 
fee-basis examiner specifically indicated that no muscle 
atrophy was found in September 2001.  The remaining evidence 
likewise fails to indicate that the veteran has atrophy of 
the musculature in his lower extremities.  In fact, his 
complaints have pertained only to his left lower extremity.  
The Board therefore concludes that the neurological symptoms 
in the veteran's left lower extremity more nearly approximate 
moderately severe for this period warranting a 40 percent 
evaluation, and that the symptoms in the veteran's right 
lower extremity more nearly approximate mild than moderate, 
warranting a 10 percent evaluation.

The combined value for ratings of 40 percent, 40 percent and 
10 percent with consideration of the bilateral factor is 68.  
See 38 C.F.R. §§ 4.25, 4.26 (2001).  See 38 C.F.R. §§ 4.25.  
Therefore, separate ratings are in fact advantageous to the 
veteran for this period.


ORDER

For the period from March 18, 1998, to April 29, 1999, 
entitlement to a rating of 60 percent is granted, subject to 
the criteria governing the payment of monetary benefits.

For the period from August 1, 1999, entitlement to a ratings 
of 40 percent for limitation of motion of the lumbar spine, 
40 percent for neurological impairment of the left lower 
extremity and 10 percent for neurological impairment of the 
right lower extremity is granted, subject to the criteria 
governing the payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

